[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: DEFENDANT'S MOTION FOR CLARIFICATION (#133)
The plaintiff's financial affidavits filed in this matter all contained an error that, in addition to listing three mortgages on the real estate, listed the same $10,000 as being a mortgage and as a lien against the 1985 Ford Bronco motor vehicle.
The court's decree ordered the real estate transferred to the defendant, subject to the 3 mortgages. The decree ordered the Ford Bronco to the plaintiff and that he assume the loan balance thereon, i.e. the same $10,000 that encumbers the house. He was given the Bronco because he uses it in his business and the assumption of the $10,000 lien was intended to hold the defendant harmless.
The court clarifies the judgment by striking that part of paragraph 10 that orders assumption "of any loan balance thereon". The court orders the plaintiff to pay the defendant the sum of $5,000 at the rate of $50 weekly, commencing July 3, 1992.
The plaintiff is also ordered to pay the defendant the sum of $500  as  an  allowance  to  prosecute  this  motion,  since  the plaintiff's error required a court hearing. Payment is to be made on or before September 1, 1992. CT Page 6117
/s/ Harrigan, J. HARRIGAN